Citation Nr: 0004391	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, left lower extremity, currently evaluated as 20 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant's substantive appeal, VA Form 9, filed in 
August 1999 reflects his desire for a Travel Board hearing to 
be scheduled at the RO.  He reiterated this request in a 
statement dated August 30, 1999, and in two statements 
received after the claims file was transferred to the Board 
in November 1999.  Accordingly, the RO is instructed to make 
the appropriate arrangements for such a hearing at their 
facility in Nashville.

This case is REMANDED for the following:

Schedule the appellant for a Travel Board 
hearing to be held at the Nashville-RO, 
in accordance with established appellate 
procedures.

Thereafter, return the case to the Board for further 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


